Nichols, Justice.
A petition to probate the will of Charles E. Zipperer in solemn form was filed in the. Court of Ordinary of Effingham County and placed upon the September 1970 calendar. A caveat was filed, and a motion for a continuance for the term was made by the caveators and granted. At the next term, on October 5, 1970, the application came on for a hearing and letters testamentary were granted. On October 14, 1970, an appeal to the superior court was filed. Thereafter a motion to dismiss the appeal was filed by the propounders and a counter motion, to dismiss the motion to dismiss, filed by the caveators. On November 14, 1970, the motion to dismiss the appeal to the superior court was granted and the present appeal filed. Held:
Under the decision of this court in Bragg v. Bragg, 225 Ga. 494 (170 SE2d 29), and the authorities there cited, the appeal, not being filed until nine days after the entry of judgment probating the will in solemn form, was properly dismissed.

Judgment affirmed.


All the Justices concur.